DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.       Claims 25, 39 have been amended, claims 5-16, 19-21, 23-24, 28-38, 40-44, 47-52, 55-61, 63, 70-76 have been cancelled, claims 1-4, 17-18, 22, 53-54, 62, 64-69 have been withdrawn and claims 1-4, 17-18, 22, 25-27, 39, 45-46, 53-54, 62, 64-69 are pending as amended on 10/15/21. 
4.         The new ground of rejection set forth below for claims are necessitated by Applicant's amendment filed on 10/15/21. In particular, claim 25 has been amended to include feature “wherein each layer of the coating completely encapsulates the entire particle or a previous layer.” Now, the scope of independent claim 25 and the claims depends from claim 25 are changed. For this reason, the present action is properly made final.
5.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
6.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Priority
7.        This application is a CON of 15/153,099 05/12/2016 PAT 10590337
15/153,099 has PRO 62/160,649 05/13/2015.

Response to Amendment
8.         Applicant's amendment filed on 10/15/21, has been fully considered and entered. 

Response to Arguments
9.        Applicant's arguments with respect to rejection of claims 25-27, 45 under 35 U.S.C. 102(a)(1) as being anticipated by Sinclair (US 7135231) and claims 39, 46 under 35 U.S.C. 103 as being unpatentable over Sinclair, filed on 10/15/21, have been fully considered but are moot in view of amendment. Sinclair does not disclose complete coating. Accordingly, previous rejections have been withdrawn.

Scope of the Elected Invention
10.        Claims 1-4, 17-18, 22, 25-27, 39, 45-46, 53-54, 62, 64-69 are pending in this application.  Claims 1-4, 17-18, 22, 53-54, 62, 64-69  have been withdrawn in an amendment filed on 10/15/21. The scope of the elected subject matter that will be examined and searched is as follows:
           Claims 25-27, 39, 45-46 are directed to a composition and species sand.

Claim Rejections - 35 USC § 102
11.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.        Claims 25, 27, 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weaver (US 2011/0030950).
           Regarding claims 25, 27, Weaver discloses a completely coated particle for the gravel packing in the wellbore application, wherein the particle comprises a particle such as sand and a coating comprising at least one novolac phenol-formaldehyde resin and epoxy emulsion resin (para [0014], [0017], [0022]-[0025], examples), meeting the requirement of claims 25, 27. 
            Regarding claim 46, Weaver discloses epoxy emulsion in amount of 0.54 %(w/w) (para [0073]), fall into instant claim range of about 0.25 % to about 2.00 % (w/w).

Claim Rejections - 35 USC § 103
13.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.       Claims 26, 45 are rejected under 35 U.S.C. 103 as being unpatentable over Weaver as applied to claim 25 above, and further in view of Sinclair (US 7135231)
            Weaver includes the features of claim 25 above. 
            Regarding claim 26, Weaver does not disclose the epoxy emulsion layer is outer layer.
          However, Sinclair discloses a coated proppant particle for the gravel packing in the wellbore application, the particle comprising a particle such as sand, and a novolac phenol-formaldehyde coating on it followed by DER 331 epoxy emulsion resin, e.g. the 
epoxy emulsion layer is the outer layer (column 10, lines 30-31, column 17, lines 56-, column 18, lines 19, example 3). 
           At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Weaver with the aforementioned teachings of Sinclair to provide a coated particle comprising epoxy emulsion as outer layer coating in order to use such coated particle for the gravel packing in the wellbore application. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
Regarding claim 45, Weaver does not disclose claimed amount of phenol-formaldehyde resin.
          However, Sinclair discloses a coated proppant particle for the gravel packing in the wellbore application, the particle comprising a particle such as sand, and a novolac phenol-formaldehyde and DER 331 epoxy emulsion resin coating (column 10, lines 30-31, column 17, lines 56-, column 18, lines 19, example 3). Sinclair further discloses novolac phenol-formaldehyde resin is in an amount of 3.5 wt% based on the total substrate weight (example 3) fall into instant claim range of from about 0.5 to about 6.0 wt%.
          At the time of invention, it would have been obvious to one of ordinary skill in the art to have modified Weaver with the aforementioned teachings of Sinclair to provide a coated particle comprising novolac phenol-formaldehyde resin in an amount of 3.5 wt% based on the total substrate weight in order to use such coated particle for the gravel packing in the wellbore application. Since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).

Allowable Subject Matter
16.       Claim 39 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Closest prior art Weaver (US 2011/0030950) does not disclose 4 layer of coating. Sinclair (US 7135231) discloses partial multi-layer coating. Closest prior arts do not suggest or disclose 4 layer of instantly claimed complete coating of a particle, e.g.    the coated particle comprises a first phenol-aldehyde resin layer, a second phenol-aldehyde resin layer, a first epoxy emulsion layer, and a second epoxy emulsion layer, wherein: the first epoxy emulsion layer completely encapsulates the first phenol-aldehyde resin layer; the second phenol-aldehyde resin layer completely encapsulates the first epoxy emulsion layer, and the second epoxy emulsion layer completely encapsulates the second phenol-aldehyde resin layer.

Conclusion
18.        Reference Brannon (US 2008/0087429) and McCrary (US 2010/0065271) were cumulative in nature to the above rejection and thus not set forth.
19.       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766